OF    1A
                                                                                                                                    APE ALS
                                                                                                             2014 A      2            8'   8
      IN THE COURT OF APPEALS OF THE STATE OF                                              WASHINC3
                                                                                                                         VIASHI GTOP$
                                                     DIVISION II '                                            Y'..___


STATE OF WASHINGTON,                                                              No. 43622- 1 - 11


                                         Respondent,


         V.



CHHANTARN REAL,                                                            UNPUBLISHED OPINION




         Chhantarn Real appeals the trial court' s sentence following his guilty plea for two counts

     first degree    attempted                and   two   counts of second   degree     assault.    The State concedes
of                                 robbery


that Real' s      sentence exceeds       the statutory    maximum.    We accept the State' s concession, reverse


the trial court' s sentence, and remand for imposition of a proper sentence that does not exceed

120 months.


          In addition to confinement, the trial court may sentence a defendant to community

                                  for                                       RCW 9. 94A.701.           The length of the
custody for 18        months            a non -serious violent offense.




combined confinement and community custody sentences, however, cannot exceed the statutory

                  State   v.   Boyd, 174 Wn.2d 470, 473, 275 P. 3d 321 ( 2012); RCW 9. 94A. 701( 9).                     For
maximum.




an individual with Real' s offender score, the statutory maximum sentence for attempted robbery,

                                   120                    RCW   9A. 20. 021( 1)( b);    RCW        9A. 56. 200( 2);     RCW
a    class    B    felony, is              months.




9A.28. 020( 3)( b).            Following Real' s plea, the trial court sentenced him to 120 months of

confinement and           18    months of   community custody,       totaling 138      months.'     When a defendant' s


sentence exceeds the statutory maximum, the trial court is required to reduce the term of



     The trial court sentenced Real to 120 months of confinement for each count of attempted
robbery and 84 months of confinement for each count of assault with time for all counts to run
concurrently.
43622- 1- 11




community custody to comply     with   the statutory   maximum.   RCW 9. 94A.701( 9); Boyd, 174


Wn.2d at 473.


        We accept the State' s concession, reverse the trial court' s sentence, and remand for

imposition of a proper sentence that does not exceed 120 months.


        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record pursuant to RCW 2. 06. 040, it

is so ordered.




We concur:




                                                  01